Name: 2001/697/EC: Commission Decision of 5 September 2001 concerning the non-inclusion of chlorfenapyr in Annex I to Council Directive 91/414/EEC (Text with EEA relevance) (notified under document number C(2001) 2617)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  means of agricultural production;  deterioration of the environment
 Date Published: 2001-09-19

 Avis juridique important|32001D06972001/697/EC: Commission Decision of 5 September 2001 concerning the non-inclusion of chlorfenapyr in Annex I to Council Directive 91/414/EEC (Text with EEA relevance) (notified under document number C(2001) 2617) Official Journal L 249 , 19/09/2001 P. 0019 - 0020Commission Decisionof 5 September 2001concerning the non-inclusion of chlorfenapyr in Annex I to Council Directive 91/414/EEC(notified under document number C(2001) 2617)(Text with EEA relevance)(2001/697/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(1), as last amended by Commission Directive 2001/49/EC(2), and in particular Article 6(1) thereof,Whereas:(1) In accordance with Article 6(2) of Directive 91/414/EEC (hereinafter referred to as the Directive) Spain received on 7 July 1995 an application from Cyanamid, (the applicant) for the inclusion of the active substance chlorfenapyr in Annex I to the Directive.(2) In accordance with the provisions of Article 6(3) of the Directive the Commission confirmed in its Decision 96/521/EC(3) that the dossier submitted for chlorfenapyr could be considered as satisfying, in principle, the data and information requirements of Annex II and for a plant protection product containing this active substance, of Annex III to the Directive.(3) In accordance with Article 5(1) of the Directive, an active substance should be included in Annex I for a period not exceeding 10 years if it may be expected that neither the use of, or residues from, plant protection products containing the active substance will have any harmful effects on human or animal health or on groundwater or any unacceptable influence on the environment.(4) For chlorfenapyr, the effects on human health and the environment have been assessed, in accordance with the provisions of Article 6(2) and (4) of the Directive, for the uses proposed by the applicant. Spain acting as nominated rapporteur Member State, submitted a draft assessment report concerning the substance to the Commission 30 November 1998.(5) On receipt of the report of the rapporteur Member State, the Commission undertook consultations with experts of the Member States as well as with the applicant Cyanamid as provided for in Article 6(4) of the Directive.(6) The assessment report prepared by Spain has been reviewed by the Member States and the Commission within the Standing Committee on Plant Health. This review was finalised on 27 April 2001 in the format of a Commission review report for chlorfenapyr.(7) Assessments made on the basis of information submitted raised further questions particularly with regard to the fate and behaviour of the substance in the environment.(8) The applicant informed the Commission and the rapporteur Member State that it no longer wished to participate in the programme of work for this active substance, and therefore no further information will be submitted.(9) Therefore, it is not possible to include this active substance in Annex I to Directive 91/414/EEC.(10) A period of grace for disposal, storage, placing on the market and use of existing stocks of plant protection products containing chlorfenapyr is not necessary for this active substance as only Belgium had granted a provisional authorisation for this active substance. Belgium has indicated that this authorisation has now expired and the active substance was never effectively placed on the market in Belgium.(11) This decision does not prejudice any action the Commission may undertake at a later stage for this active substance within the framework of Council Directive 79/117/EEC(4).(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Chlorfenapyr is not included as active substance in Annex I to Directive 91/414/EEC.Article 2Member States shall ensure that from the date of adoption of the present Decision no provisional authorisations for plant protection products containing chlorfenapyr are granted as provided for in Article 8(1) of Directive 91/414/EEC.Article 3This Decision is addressed to the Member States.Done at Brussels, 5 September 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 176, 29.6.2001, p. 61.(3) OJ L 220, 30.8.1996, p. 21.(4) OJ L 33, 8.2.1979, p. 36.